ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-022, concluding that as a matter of reciprocal *260discipline pursuant to Rule l:20-13(c), FRANK J. HANCOCK of FOREST HILLS, NEW YORK, who was admitted to the bar of this State in 1979, should be suspended from the practice of law for a period of six months based on discipline imposed in New York for conduct that in New Jersey violates RPC 1.5(b) (failure to utilize a written fee agreement), RPC 5.5(a)(2) (assisting a nonlawyer in the unauthorized practice of law), and RPC 8.4(e) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that the term of suspension should be retroactive to the date on which respondent reported the New York discipline to the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that FRANK J. HANCOCK is suspended from the practice of law for a period of six months retroactive to September 24, 2008; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20 — 20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.